Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of the semiconductor device including: wherein each of the plurality of electrical connectors being directly coupled to a respective second contact of the plurality of second contacts and directly coupled to a respective first contact of the plurality of first contacts (claim 1).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-9 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 10, the prior art of record fails to disclose the combination of all the limitations recited in the claim 10 of the semiconductor device including: wherein the second substrate is physically connected to the first substrate by an adhesive interposed between the first surface of the first substrate and a second surface of the second substrate facing the first substrate (claim 10).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 11, 13-14 and 21 are dependent upon independent claim 10, and are therefore allowed.
Regarding claim 15, the prior art of record fails to disclose the combination of all the limitations recited in the claim 15 of the semiconductor device including: a plurality of electrical connectors, each of the plurality of electrical connectors physically contacting corresponding ones of the plurality of first contact pads and the plurality of second contact pads (claim 15).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 16-20 are dependent upon independent claim 15, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894